J-A33005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHRISTOPHER M. BOBACK                                    IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                            Appellant

                       v.

JENNIFER O. ROSS AND DAVID A. ROSS

                            Appellee                          No. 240 WDA 2016


                    Appeal from the Order February 10, 2016
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): AR-13-004860


BEFORE: LAZARUS, J., SOLANO, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                                   FILED MARCH 27, 2017

        Christopher M. Boback appeals from the order, entered in the Court of

Common        Pleas    of   Allegheny       County,      awarding       David   A.    Ross

(“Husband/Garnishee”) attorney’s fees and expenses in the amount of

$13,731.31, plus costs, for the underlying garnishment action.                  After our

review,     we    affirm     the    trial      court’s   order,   sua     sponte     award

Husband/Garnishee additional attorney’s fees and remand for calculation and

imposition of those fees.

        Husband/Garnishee and Debtor/Jennifer O. Ross (“Wife”), formerly

Husband and Wife, are the parents to three minor children, all of whom

primarily reside with Wife. In 2012 and 2013, Boback represented Wife in

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A33005-16



child and spousal support proceedings against Husband/Garnishee.          On

October 22, 2013, Boback filed a complaint against Wife alleging breach of

contract and seeking damages in the amount of $7,483.80 for Wife’s willful

failure to pay legal fees.

      Following a non-jury trial before the Honorable Timothy Patrick

O’Reilly, the court entered a verdict in favor of Boback, for $7,483.80, plus

court costs. The verdict was reduced to judgment, and, on April 1, 2014,

Boback filed a praecipe for writ of execution. PNC Bank and Husband were

named as garnishees.

      In his written response to garnishment interrogatory number one,

Husband/Garnishee admitted that he owed monthly alimony and child

support payments to Wife. On April 21, 2014, Boback filed a praecipe for an

unliquidated judgment against Husband based upon his admission.

      On May 9, 2014, Judge O’Reilly was presented with three motions: (1)

Boback’s motion for a hearing to assess the amount of the unliquidated

judgment by admission; (2) Wife’s motion for exemption of property from

levy or attachment and a demand for a sheriff’s exemption hearing; and (3)

Garnishee’s motion to strike Boback’s judgment by admission and request

for attorney fees.     Judge O’Reilly entered an order essentially entering

judgment in Boback’s favor against Husband/Garnishee for $8,000.00,

directing Boback’s intervention in Husband/Garnishee’s and Wife’s support

case, and permitting Boback to receive $400.00 per month for 20 months

from Husband/Garnishee’s payments to Pennsylvania State Collection and

                                    -2-
J-A33005-16



Disbursement Unit (“Pa. SCDU”) until Boback’s judgment was paid.1

Husband/Garnishee filed a motion for reconsideration, which the court

denied.     Husband/Garnishee appealed the $8,000 garnishment judgment

against him.

        On April 14, 2015, this Court reversed the trial court’s order.    See

Boback v. Ross, 114 A.3d 1042, 1046 (Pa. Super. 2015) (holding judgment

creditor/Boback was not entitled to              judgment by admission against

Husband/Garnishee, and evidence did not support determination that

judgment creditor/Boback was owed $8,000).2            On October 30, 2015, the

____________________________________________


1
    The May 9, 2014 order states in pertinent part:

        Execution on the Judgment against Garnishee David A. Ross
        shall be held in abeyance so long as the Judgment is paid to
        Plaintiff Christopher M. Boback at the rate of Four Hundred
        Dollars ($400.00) per month for twenty (20) consecutive months
        beginning as of the date of this Order by having Plaintiff
        Christopher M. Boback intervene as a judgment-creditor in the
        case captioned as Jennifer O. Ross v. David A. Ross, Docket No.
        FD–12–001508–011, PACSES Case No. 440113454 (Court of
        Common Pleas of Allegheny County, Pennsylvania) and by
        having Plaintiff Christopher M. Boback added as an alternate
        payee to the Order of Court dated January 24, 2014 . . . so that
        he shall collect his Judgment in installments of $400.00 per
        month for 20 consecutive months from the payments collected
        and disbursed by the Pennsylvania State Collection and
        Disbursement Unit (“Pa SCDU”).

Trial Court Order, 5/9/14, at ¶ 5.

2
    Specifically, this Court stated:

(Footnote Continued Next Page)


                                           -3-
J-A33005-16



Supreme Court of Pennsylvania denied allowance of appeal.          Boback v.

Ross, 126 A.3d 1281 (Pa. 2015).

       On November 18, 2015, this Court remanded the record to the trial

court. On November 23, 2015, Garnishee filed a motion with the trial court

to schedule a hearing to assess attorney fees and costs pursuant to 42

Pa.C.S.A. § 2503(3).3 The Honorable Judith A. L. Friedman held a hearing
                       _______________________
(Footnote Continued)

          [T]he support/ alimony due Wife is not a debt that is owed
          to her by [Husband/]Garnishee, nor is Wife a creditor.
          Therefore, Boback’s praecipe for judgment by admission
          should      not     have      been      entered     against
          [Husband/]Garnishee. This is “consistent with the historical
          treatment by Pennsylvania appellate courts of anti-
          attachment clauses vis-à-vis a claim for support or
          alimony.” [Uveges v.]Uveges, 103 A.3d 825, 830 [(Pa.
          Super. 2014)]. Moreover, we note that the court’s
          determination that Boback was owed $8,000.00 was not
          based upon any evidence of record, since the court did not
          hold a hearing at which evidence could have been
          presented to establish the specific amount owed to Boback
          at this juncture. As for [Husband/] Garnishee’s first issue,
          alleging an error by the DCR, it appears from the certified
          record that the DCR entered judgment by admission at the
          direction of the trial court; however, under the
          circumstances here, the DCR should not have entered
          judgment in that the monies owed Wife from [Husband/]
          Garnishee were dependent on possible future changes in
          circumstances. . . .        Accordingly, we reverse the
          determination that Boback holds a judgment by admission
          against [Husband/] Garnishee. Boback is not entitled to
          receive $400.00 per month for 20 months from payments
          collected by the Pa SCDU.

    Boback, 114 A.3d at 1046.
3
    Section 2503(3) of the Judicial Code provides:

(Footnote Continued Next Page)


                                            -4-
J-A33005-16



on December 8, 2015. Judge Friedman determined that the amount charged

was reasonable with respect to Husband/Garnishee’s successful defense of

the garnishment proceeding against him, including costs and fees related to

the Superior Court and Supreme Court appeals.      Judge Friedman entered an

order on February 10, 2016, granting Garnishee’s Motion for Attorney Fees,

and entering judgment against Boback in the amount of $13,731.31.

Boback filed this appeal, contending that Husband/Garnishee did not raise

the issue of attorney fees in his appeal and, therefore, the trial court lacked

jurisdiction to decide the issue.

      Boback raises the following issues:

      1. Whether the trial court erred as a matter of law by granting
         Garnishee’s 2nd Motion for Attorney Fees[4] because
         Garnishee failed to appeal the denial of his 1st Motion for
                       _______________________
(Footnote Continued)

          § 2503. Right of participants to receive counsel fees

          The following participants shall be entitled to a reasonable
          counsel fee as part of the taxable costs of the matter:

                                           ***

             (3) A garnishee who is found to have in his possession
             or control no indebtedness due to or other property of
             the debtor except such, if any, as has been admitted by
             answer filed.

42 Pa.C.S.A. § 2503(3).
4
    We note that Boback refers in his issues and throughout his brief to
Garnishee’s “1st” and “2nd” motions for attorney fees. This confuses the
issue. Although Garnishee may have included a request for counsel fees in
his defense to the underlying garnishment action, there was no order
disposing of that request since Garnishee was not the prevailing party.



                                            -5-
J-A33005-16


          Attorney Fees, claimed under 42 Pa.C.S. § 2503, with the
          entry of the trial court’s final order dated May 9, 2014, and
          because the Superior Court of Pennsylvania did not reverse
          the denial of that claim for attorney fees with the entry of its
          final order dated April 14, 2015, and as such the Garnishee’s
          2nd Motion for Attorney Fees, claimed under 42 Pa.C.S. §
          2503, is barred by the doctrine of res judicata?

       2. Whether the trial court erred as a matter of law by granting
          Garnishee’s 2nd Motion for Attorney Fees because the
          Superior Court of Pennsylvania’s final order dated April 14,
          2015, did not remand the record with instructions to the trial
          court to undertake any further proceedings for the entry of a
          new final order, after disposing of the appeal from the trial
          court’s final order dated May 9, 2014, and as such the trial
          court lacked subject matter jurisdiction under 42 Pa.C.S. §
          5505 to act upon Garnishee’s 2nd Motion for Attorney Fees?

       3. Whether the trial court erred as a matter of law by awarding
          Garnishee attorney fees and costs incurred by Garnishee
          during the appellate proceedings on the appeal from the trial
          court’s final order dated May 9, 2014, because the Garnishee
          failed to request appellate fees and costs pursuant to
          Pa.R.A.P. 2744 and 2751 and the Superior Court of
          Pennsylvania did not order appellate fees and costs on
          remand of the record pursuant to Pa.R.A.P. 2761?

       4. Whether the trial court erred as a matter of law by awarding
          the Garnishee attorney fees and costs incurred by Garnishee
          between April 15, 2015 and May 15, 2015 in court
          proceedings before the Honorable Mark V. Tranquilli in
          Allegheny County’s Family Division in the Garnishee’s
          domestic relations case docketed at FD-12-001508-011
          because the trial court lacked subject matter jurisdiction with
          respect to the domestic relations proceedings?5

Appellant’s Brief, at 6-7.

____________________________________________


5
   We will not address this claim. The trial court’s order specifically stated
that the awarded fees and costs “related only to the garnishment proceeding
against [Garnishee].” Order, 2/10/16.



                                           -6-
J-A33005-16



        Whether     the     trial      court     had      jurisdiction      to    entertain

Husband/Garnishee’s Motion for Attorney Fees under Section 2503 is a

question of law.     Our standard of review, therefore, is de novo, and our

scope of review is plenary.         See Mazur v. Trinity Area School District,

961 A.2d 96, 101 (Pa. 2008).

        Boback argues that the trial court did not have jurisdiction to entertain

Husband/Garnishee’s Motion for Attorney Fees because Husband/Garnishee

appealed only the $8,000 garnishment judgment against him.                            Boback

claims the doctrine of res judicata precluded Judge Friedman from

addressing Husband/Garnishee’s motion for attorney fees. We disagree, and

we are somewhat perplexed at Boback’s argument.                       As Judge Friedman

correctly notes, Husband/Garnishee had no right to “appeal” an issue that

had not been decided.

        The trial court in the garnishment proceeding entered judgment in

favor    of   Boback,     and   thus    had    no      basis   upon    which     to   award

Husband/Garnishee attorney fees; he was not the prevailing party. See 42

Pa.C.S.A.     §   5903(3).      There      was      no    attorney       fees    order   for

Husband/Garnishee to appeal. Husband/Garnishee’s entitlement to attorney

fees under section 2503(3) did not arise until he obtained judgment in his

favor, on October 30, 2015. At that time, Husband/Garnishee was found to

have “no indebtedness due to or other property of the debtor [Wife].” 42

Pa.C.S.A. § 2503(3).        See Miller Electric Co. v. DeWeese et al. v.

Birmingham Bistro, Inc., 907 A.2d 1051, 1056 (Pa. 2006) (where one or

                                           -7-
J-A33005-16



both parties appeal from judgment, the final determination as to whether

garnishee “wins” an action, in the sense that he is found to have no

indebtedness due, will depend on the outcome of the appeal).

      A trial court's jurisdiction generally extends for thirty days after the

entry of a final order.   See 42 Pa.C.S.A. § 5505 (“Except as otherwise

provided or prescribed by law, a court upon notice to the parties may modify

or rescind any order within 30 days after its entry, notwithstanding the prior

termination of any term of court, if no appeal from such order has been

taken or allowed). Here, the final order was entered in the Supreme Court

on October 30, 2015; the record was remanded to the trial court on

November 18, 2015, see Pa.R.A.P. 2572(a)(i), and Husband/Garnishee filed

his motion for attorney fees on November 23, 2015.          Cf. Miller, supra

(where garnishee succeeds in securing a verdict in its favor, yet is

subsequently denied its entitlement to attorney’s fees under § 2503(3) by

order of court, garnishee may appeal within 30 days of date of denial,

regardless of when final judgment was entered).

      Our rules of appellate procedure allow this Court to sua sponte impose

an award of reasonable counsel fees against a party if we determine that

“the appeal is wholly frivolous . . .    or that the conduct of the participant

against whom costs are to be imposed is dilatory, obdurate or vexatious.”

Pa.R.A.P. 2744. Because we conclude that this appeal lacks any basis in law

or in fact, counsel fees shall be assessed by the lower court against Boback

under Rule 2744.    Accordingly, we affirm the trial court’s order awarding

                                        -8-
J-A33005-16



Husband/Garnishee attorney fees and costs, and we remand to the trial

court for the calculation of additional reasonable counsel fees in accordance

with Rule 2744.

      Order affirmed. Remanded for imposition of additional attorney fees.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/2017




                                    -9-